I am unable to agree with the opinion of the court that this case should have been taken from the jury on the ground that, as a matter of law, the plaintiff's negligence contributed to the happening of the accident which occasioned the injuries of which she complains.
The facts favorable to her contention, which may be inferred from the evidence, are that she proceeded east on the south side of Franklin Street, until she reached or nearly reached Park Avenue, when she attempted to cross from the south to the north side of Franklin Street, but, before doing so, she looked for approaching cars but saw none. At *Page 350 
that point there are curves and switches connecting a set of tracks on Franklin Street with a set of tracks on Park Avenue, over which the cars of the appellee are operated, and some but not all of the cars south bound on Park Avenue, upon reaching Franklin Street, turn on the curving track from Park Avenue into it.
As she was proceeding across Franklin Street, and had reached a point at or near the curved track over which a car might be expected to come turning west on Franklin Street, appellee's car, coming around the curve very fast and without any warning, struck her. Upon those facts it seems difficult to attribute to the plaintiff's conduct that degree of recklessness which this court has repeatedly said is essential to negligence as a matter of law. Certainly she was not negligent in attempting to cross the street at all, for while, under modern conditions, crossing a city street is a perilous adventure, in theory at least the streets are common highways open to pedestrian as well as to vehicular traffic. Nor can it be said as a matter of law that she was negligent in failing to see the car as it approached on Park Avenue, when she looked before she attempted to cross the street, or that her statement that she did not see it is incredible, when it is a matter of common and universal knowledge that, under modern traffic conditions, her view may well have been obstructed by parked automobiles. Nor can she be said to have been negligent in law because she did not pause in the middle of a city street, at a point which street cars as well as automobiles could have approached from several different directions, to look for cars coming around that particular curve, because she may have assumed that, before any street car turned off Park Avenue into Franklin Street, it would warn her of its approach in time to enable her to avoid being struck by it.
URNER, J., also dissents. *Page 351